IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE C. FORD JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3731

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 2, 2015.

An appeal from the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Willie C. Ford Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.